                                                        FILED
                                                    IN CLERK'S OFFICE
                                               U.S. DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT                    .           „
EASTERN DISTRICT OF NEW YORK                   ^           ^^           *
                                       -X
                                                 BROOKLYN OFFICE
AMIT PATEL,

       Plaintiff,
                                              NOT FOR PUBLICATION
              -against-                       MEMORANDUM & ORDER

GEORGE P. BEACH II and                        18-CV-7416(KAM)
NEW YORK STATE POLICE,

       Defendants.
                                        X

MATSUMOTO, United States District Judge:

           Plaintiff Amit Patel filed the above-captioned pro se

civil rights action purportedly challenging his conviction and
incarceration.      By Order entered March 6, 2019, and judgment

entered March 7, 2019, the court dismissed the Complaint in its

entirety for failure to state a claim pursuant to 28 U.S.C. §
1915(e)(2)(B).      (See ECF No. 11, Mem. & Order; EOF No. 12,

Judgment.) On April 10, 2019, the Court received from plaintiff
both a Notice of Appeal and a Motion to Vacate the Judgment

pursuant to Rule 60(b) of the Federal Rules of Civil Procedure
(^^Rule 60(b)").i    (See ECF No. 13, Notice of Appeal; ECF No. 14.


1     Plaintiff's documents were received April 10, 2019, but his Rule 60(b)
Motion bears a date of April 1, 2019, and is accompanied by an affidavit of
service by U.S. Mail which states that it was sent on April 2, 2019. (See
Rule 60(b) Mot. 9.) Under the ''prison mailbox rule," the Court will consider
April 2, 2019 as the date plaintiff filed his motion. Because the motion was
filed within 28 days of the entry of judgment, March 7, 2019, it is timely
and the court will consider the motion pursuant to Rule 4(a)(4)(A)(vi) and
Rule 4(a)(4)(B)(i) of the Federal Rules of Appellate Procedure. See Griggs
V. Provident Consumer Disc. Co., 459 U.S. 56, 59 (1982) (finding that the
1979 amendments to the Federal Rules of Appellate Procedure expressly
authorize the district courts to entertain timely motions to alter or amend a
judgment, even after a notice of appeal has been filed); Hodge ex rel. Skiff
Rule 60(b) Mot.)      For the following reasons, the motion to

vacate is denied.


           Plaintiff s Complaint asserted that his convictions

and incarceration were unconstitutional and sought an

investigation into his criminal history records.             (See Compl.

3.2)   The court dismissed the Complaint pursuant to 28 U.S.C. §

1915(e)(2)(B) because plaintiff failed to state any grounds for

relief, and because habeas corpus, not a civil rights action, is

the appropriate avenue to challenge a purportedly

unconstitutional conviction or sentence.            (Mem. & Order 4-5.)

           Plaintiff now asserts that he is entitled to relief

from this court's judgment on the grounds of newly discovered

evidence that his trial attorney, Todd D. Greenberg, Esq., was

secretly working for the District Attorney's Office and

conspired with the prosecutors and judges in his criminal case

to procure plaintiff's conviction.^          (EOF No. 15, Pl.'s Aff. f


V. Hodge, 269 F.3d 155, 157 n.4 (2d Cir. 2001) ("[T]he filing of a notice of
appeal does not divest the district court of jurisdiction to decide any of
the postjudgment motions listed in Fed. R. App. P. 4(a)(4)(A), if timely
filed."); Sankara v. City of New York, 745 F. App'x 426, 427 (2d Cir. 2018)
(dismissing appeal where plaintiff simultaneously filed with the district
court a notice of appeal and a Rule 60(b) motion, which deprived the
appellate court of jurisdiction over the appeal until the district court took
action on the motion).
2     Unless otherwise indicated, record citations refer to pagination
created by the court's Electronic Case Filing ("ECF") System.
3     Plaintiff's motion further alleges '''newly discovered evidence' also
shows that two N.Y.P.D. officers intentionally and willfully [arrested]
Plaintiff to bolster their arrest records" and that the arresting officers
for his underlying offense "willfully and intentionally manufactured
evidence," arrested plaintiff without probable cause, and lied under oath in
state court.   (Pl.'s Aff. 5f4-5.)   Plaintiff also makes the conclusory
allegation that the newly discovered evidence "could not have been discovered
7.)   Plaintiff attaches the ''newly discovered evidence," a

series of 2013 letters from the New York City Supervised Release

Program to various state and criminal court judges regarding

plaintiff's prior convictions, with the notation that copies

were delivered to:


           Todd D. Greenberg, Esq.
           Assistant District Attorney

(Pl.'s Aff., App. 1, 7-15.)       Plaintiff apparently believes that

Mr. Greenberg is therein identified as an Assistant District

Attorney, rather than accepting the alternative, and more

sensible, interpretation that copies were delivered both to his

defense attorney, Mr. Greenberg, and to the Assistant District

Attorney. Plaintiff also attaches copies of police reports,

criminal proceedings, and news reports in support of his renewed
challenges to the evidence that was used in his conviction.

{See generally id. at 16-43.)

            Rule 60(b) permits a litigant to seek relief from a

final judgment for several enumerated reasons including:

"mistake, inadvertence, surprise, or excusable neglect;" "newly

discovered evidence that, with reasonable diligence, could not

have been discovered in time to move for a new trial under Rule



when, the initial Complaint was filed in this case."   (Id. f 6.)   These
allegations find no support in the materials plaintiff submitted with his
motion, and the court limits its analysis to his claim of newly discovered
evidence concerning his trial attorney. In any event, to the extent
plaintiff now asserts new claims of false arrest or malicious prosecution, a
motion to vacate under Rule 60(b) is not a proper remedy.
59(b);" and ''any other reason that justifies relief."   Fed. R.

Civ. P. 60(b).   A motion for relief from judgment is generally

not favored and is properly granted only upon a showing of

exceptional circumstances.    See Paddlngton Partners v, Bouchard,

34 F.3d 1132, 1142 (2d Cir. 1994).

          A party seeking relief under Rule 60(b) must show:

          (1)    the newly discovered evidence was of facts
                 that existed at the time of trial or other
                 dispositive proceedings,
          (2)    the movant was justifiably ignorant of them
                 despite due diligence,
          (3)    the evidence is admissible and of such
                 importance that it probably would have
                 changed the outcome, and
          (4)    the evidence is not merely cumulative or
                 impeaching.

United States v. Int'l Bhd. of Teamsters, 247 F.3d 370, 392 (2d

Cir. 2001).

          The court has carefully considered whether plaintiff s

motion to vacate the judgment provides grounds for reopening his

case pursuant to Rule 60(b) and finds that it does not.       As the
court's previous order explained, the complaint failed to state

a claim, and any constitutional challenge to plaintiff's

conviction or custody should have been brought in a petition for

habeas corpus and not as a civil rights action pursuant to 42

U.S.C. § 1983.    See Preiser v. Rodriguez, 411 U.S. 475, 488-90

(1973).   The letters plaintiff attaches and describes as "newly

discovered evidence" all bear dates from 2013 and copies were
sent to his then trial attorney.   (See App. 1, 6-15.)       Whether

or not plaintiff learned about these letters when they were sent

to his attorney in 2013, had these letters been presented at the

time plaintiff filed his complaint, they would not have changed

the outcome of the court's decision to dismiss the Complaint.

          Accordingly, plaintiff's Rule 60(b) motion is denied.

The court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal from this Order would not be taken in good faith, and

therefore in forma pauperis status is denied for purpose of an

appeal.   See Coppedge v. United States, 369 U.S. 438, 444-45

(1962).

SO ORDERED.
Dated:     Brooklyn, New York
           May 1, 2019                  y
                                       s/Kiyo A. Matsumoto

                                            0     ^
                                    KIYO A. MATSUMOTO
                                    United States District Judge
